UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 790 E. Colorado Blvd., 9th Floor Pasadena, CA 91101 (Address of principal executive offices) (Zip code) Glenn S. Freed 790 E. Colorado Blvd., 9th Floor Pasadena, CA 91101 (Name and address of agents for service) Registrant's telephone number, including area code: (818) 813-1351 Date of fiscal year end: September 30 Date of reporting period: December 31, 2013 Item 1.Schedule of Investments Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 99.2% BASIC MATERIALS – 4.7% A Schulman, Inc. $ Aceto Corp. Allied Nevada Gold Corp.*, 1 Century Aluminum Co.* Codexis, Inc.*, 1 Coeur Mining, Inc.* Commercial Metals Co. Friedman Industries, Inc.1 Horsehead Holding Corp.*, 1 Intrepid Potash, Inc.*, 1 Kaiser Aluminum Corp.1 KMG Chemicals, Inc.1 Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc.1 Landec Corp.* Material Sciences Corp.* Materion Corp. Minerals Technologies, Inc. Molycorp, Inc.*, 1 Noranda Aluminum Holding Corp. Northern Technologies International Corp.* Olin Corp.1 OM Group, Inc.* Penford Corp.* PH Glatfelter Co. Schnitzer Steel Industries, Inc. - Class A1 Sensient Technologies Corp. Shiloh Industries, Inc.* Stillwater Mining Co.*, 1 Universal Stainless & Alloy Products, Inc.*, 1 Zep, Inc. Zoltek Cos., Inc.*, 1 COMMUNICATIONS – 5.3% 1-800-Flowers.com, Inc. - Class A* AH Belo Corp. - Class A Alaska Communications Systems Group, Inc.* Anaren, Inc.*, 1 ARRIS Group, Inc.* Aviat Networks, Inc.* Aware, Inc.*, 1 Beasley Broadcasting Group, Inc. - Class A Black Box Corp.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) Blucora, Inc.*, 1 $ CafePress, Inc.* Calix, Inc.* Cbeyond, Inc.* Central European Media Enterprises Ltd. - Class A*, 1 ClearOne, Inc.* Communications Systems, Inc. Comtech Telecommunications Corp. Courier Corp. Demand Media, Inc.* Digital Generation, Inc.*, 1 Dolan Co.* EarthLink, Inc.1 Entercom Communications Corp. - Class A*, 1 Envivio, Inc.* ePlus, Inc.* EW Scripps Co. - Class A*, 1 FAB Universal Corp.*, 1,2 FTD Cos., Inc.*, 1 Global Sources Ltd.*, 1 Gray Television, Inc. - Class A*, 1 Harmonic, Inc.* Harte-Hanks, Inc. Hawaiian Telcom Holdco, Inc.*, 1 ICG Group, Inc.*, 1 ID Systems, Inc.* Inteliquent, Inc. Internap Network Services Corp.* IntraLinks Holdings, Inc.* Iridium Communications, Inc.*, 1 Journal Communications, Inc. - Class A* KVH Industries, Inc.* Limelight Networks, Inc.* Local Corp.*, 1 Marchex, Inc. - Class B1 Martha Stewart Living Omnimedia, Inc. - Class A* MeetMe, Inc.*, 1 ModusLink Global Solutions, Inc.* NeoPhotonics Corp.* NETGEAR, Inc.*, 1 Novatel Wireless, Inc.* Oclaro, Inc.*, 1 Oplink Communications, Inc.* PC-Tel, Inc.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) Perficient, Inc.* $ Polycom, Inc.* Preformed Line Products Co. Premiere Global Services, Inc.* QuinStreet, Inc.*, 1 Radio One, Inc. - Class A*, 1 Radio One, Inc. - Class D* RealNetworks, Inc.* RLJ Entertainment, Inc.* Salem Communications Corp. - Class A Scholastic Corp.1 ShoreTel, Inc.* Synacor, Inc.*, 1 TeleCommunication Systems, Inc. - Class A*, 1 Telenav, Inc.* TheStreet, Inc.* U.S. Auto Parts Network, Inc.* United Online, Inc.1 UniTek Global Services, Inc.* USA Mobility, Inc. Voltari Corp.*, 1 Vonage Holdings Corp.* Wireless Telecom Group, Inc.*, 1 CONSUMER, CYCLICAL – 14.4% Abercrombie & Fitch Co. - Class A Aeropostale, Inc.*, 1 Ambassadors Group, Inc. America's Car-Mart, Inc.*, 1 AMREP Corp.* Ark Restaurants Corp. Barnes & Noble, Inc.*, 1 Bassett Furniture Industries, Inc. Beazer Homes USA, Inc.*, 1 bebe stores, Inc. Biglari Holdings, Inc.*, 1 BJ's Restaurants, Inc.*, 1 Black Diamond, Inc.*, 1 Body Central Corp.*, 1 Brown Shoe Co., Inc.1 Build-A-Bear Workshop, Inc.* Callaway Golf Co.1 Carrols Restaurant Group, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Cash America International, Inc.1 $ Cato Corp. - Class A1 Century Casinos, Inc.* Children's Place Retail Stores, Inc.* Churchill Downs, Inc. Citi Trends, Inc.*, 1 Columbia Sportswear Co.1 Compx International, Inc. Cooper-Standard Holding, Inc.* Core-Mark Holding Co., Inc. Crocs, Inc.* Crown Crafts, Inc.1 dELiA*s, Inc.*, 1 Delta Apparel, Inc.*, 1 Destination XL Group, Inc.* Dixie Group, Inc.* Dover Downs Gaming & Entertainment, Inc.1 Dover Motorsports, Inc. DreamWorks Animation SKG, Inc. - Class A* Emerson Radio Corp.*, 1 Escalade, Inc.1 Ezcorp, Inc. - Class A* Federal-Mogul Corp.* Finish Line, Inc. - Class A1 Flexsteel Industries, Inc.1 Fred's, Inc. - Class A1 Frisch's Restaurants, Inc.1 Fuel Systems Solutions, Inc.* Full House Resorts, Inc.* G&K Services, Inc. - Class A G-III Apparel Group Ltd.* Gaiam, Inc. - Class A*, 1 Gaming Partners International Corp.*, 1 Genesco, Inc.*, 1 Group 1 Automotive, Inc.1 Haverty Furniture Cos., Inc. Hawaiian Holdings, Inc.*, 1 hhgregg, Inc.*, 1 Hooker Furniture Corp.1 Iconix Brand Group, Inc.*, 1 International Speedway Corp. - Class A Isle of Capri Casinos, Inc.* JAKKS Pacific, Inc.1 JetBlue Airways Corp.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Joe's Jeans, Inc.* $ Johnson Outdoors, Inc. - Class A Jones Group, Inc.1 Jos A Bank Clothiers, Inc.*, 1 Kimball International, Inc. - Class B Kirkland's, Inc.* La-Z-Boy, Inc. Lakes Entertainment, Inc.* LeapFrog Enterprises, Inc.* Life Time Fitness, Inc.*, 1 Lifetime Brands, Inc. Luby's, Inc.* M/I Homes, Inc.*, 1 Marcus Corp. MarineMax, Inc.* Marriott Vacations Worldwide Corp.*, 1 MDC Holdings, Inc.1 Men's Wearhouse, Inc.1 Meritage Homes Corp.*, 1 Miller Industries, Inc. Modine Manufacturing Co.* Monarch Casino & Resort, Inc.* Office Depot, Inc.* Pantry, Inc.* PC Connection, Inc. PCM, Inc.* Pep Boys-Manny Moe & Jack*, 1 Perfumania Holdings, Inc.* Perry Ellis International, Inc.* Quiksilver, Inc.*, 1 RadioShack Corp.*, 1 Reading International, Inc. - Class A* Red Lion Hotels Corp.* Regis Corp.1 Remy International, Inc. Republic Airways Holdings, Inc.* RG Barry Corp. Rick's Cabaret International, Inc.*, 1 Rocky Brands, Inc. Roundy's, Inc. Ruby Tuesday, Inc.*, 1 Rush Enterprises, Inc. - Class A* Rush Enterprises, Inc. - Class B* ScanSource, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Sears Hometown and Outlet Stores, Inc.* $ Shoe Carnival, Inc. Skechers U.S.A., Inc. - Class A*, 1 Skullcandy, Inc.* Skyline Corp.* SkyWest, Inc. Spartan Motors, Inc.1 Speed Commerce, Inc.* Speedway Motorsports, Inc. Stage Stores, Inc.1 Standard Motor Products, Inc. Stanley Furniture Co., Inc.* Strattec Security Corp. Superior Industries International, Inc. Superior Uniform Group, Inc. Supreme Industries, Inc. - Class A*, 1 Systemax, Inc.*, 1 Tandy Leather Factory, Inc.*, 1 Titan International, Inc. Titan Machinery, Inc.*, 1 Trans World Entertainment Corp.* Tuesday Morning Corp.*, 1 Unifi, Inc.* UniFirst Corp. United Stationers, Inc. Universal Electronics, Inc.* VOXX International Corp.* Wendy's Co.1 Wesco Aircraft Holdings, Inc.* West Marine, Inc.* Weyco Group, Inc.1 Zale Corp.*, 1 CONSUMER, NON-CYCLICAL – 15.3% Aaron's, Inc.1 ABM Industries, Inc. ACCO Brands Corp.*, 1 Addus HomeCare Corp.* Affymetrix, Inc.*, 1 Albany Molecular Research, Inc.*, 1 Alere, Inc.* Alliance One International, Inc.*, 1 Almost Family, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Alphatec Holdings, Inc.*, 1 $ Amedisys, Inc.*, 1 Amsurg Corp.*, 1 Andersons, Inc. AngioDynamics, Inc.* Anika Therapeutics, Inc.* Apollo Education Group, Inc.*, 1 ARC Document Solutions, Inc.*, 1 BioScrip, Inc.* Boulder Brands, Inc.*, 1 Bridgepoint Education, Inc.* Career Education Corp.*, 1 CBIZ, Inc.*, 1 CDI Corp. Central Garden and Pet Co.*, 1 Central Garden and Pet Co. - Class A* Chiquita Brands International, Inc.* Columbia Laboratories, Inc.* CONMED Corp.1 Consolidated Graphics, Inc.* Convergys Corp.1 Corinthian Colleges, Inc.*, 1 CRA International, Inc.*, 1 Craft Brew Alliance, Inc.* Cross Country Healthcare, Inc.*, 1 CryoLife, Inc.1 CSS Industries, Inc. Cumberland Pharmaceuticals, Inc.* Cutera, Inc.* DeVry Education Group, Inc.1 Diamond Foods, Inc.*, 1 Edgewater Technology, Inc.* Electro Rent Corp. Ennis, Inc. Essex Rental Corp.*, 1 Exactech, Inc.* Five Star Quality Care, Inc.* Fresh Del Monte Produce, Inc. FTI Consulting, Inc.*, 1 Great Lakes Dredge & Dock Corp.*, 1 Greatbatch, Inc.* Green Dot Corp. - Class A*, 1 Hackett Group, Inc. Harvard Apparatus Regenerative Technology, Inc.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Harvard Bioscience, Inc.*, 1 $ Health Net, Inc.* Healthways, Inc.*, 1 Heidrick & Struggles International, Inc. Helen of Troy Ltd.* Heska Corp.*, 1 Hill International, Inc.* Hudson Global, Inc.* ICF International, Inc.* Impax Laboratories, Inc.*, 1 Information Services Group, Inc.* Ingles Markets, Inc. - Class A1 Intersections, Inc. Invacare Corp. John B Sanfilippo & Son, Inc.1 K12, Inc.*, 1 Kelly Services, Inc. - Class A Kindred Healthcare, Inc. Korn/Ferry International* LeMaitre Vascular, Inc. LHC Group, Inc.*, 1 LifePoint Hospitals, Inc.* Lincoln Educational Services Corp. Mac-Gray Corp. Magellan Health Services, Inc.* Matthews International Corp. - Class A1 Medical Action Industries, Inc.* Merit Medical Systems, Inc.*, 1 MGP Ingredients, Inc. Molina Healthcare, Inc.*, 1 Monster Worldwide, Inc.*, 1 Multi-Color Corp. National American University Holdings, Inc. National Healthcare Corp. Natural Alternatives International, Inc.*, 1 Natus Medical, Inc.*, 1 Navigant Consulting, Inc.* Newtek Business Services, Inc.*, 1 Nutraceutical International Corp.* NuVasive, Inc.* Omega Protein Corp.* PDI, Inc.* Pendrell Corp.*, 1 Perceptron, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Pernix Therapeutics Holdings*, 1 $ PharMerica Corp.* PHH Corp.*, 1 PhotoMedex, Inc.*, 1 Post Holdings, Inc.* PRGX Global, Inc.*, 1 Primo Water Corp.* QC Holdings, Inc.1 Quad/Graphics, Inc.1 RCM Technologies, Inc.* Rent-A-Center, Inc.1 Resources Connection, Inc. RPX Corp.*, 1 RTI Surgical, Inc.* Sciclone Pharmaceuticals, Inc.* Select Medical Holdings Corp.1 Seneca Foods Corp. - Class A*, 1 Skilled Healthcare Group, Inc. - Class A*, 1 Solta Medical, Inc.* Span-America Medical Systems, Inc. Spartan Stores, Inc. Spectrum Pharmaceuticals, Inc.*, 1 StarTek, Inc.*, 1 Summer Infant, Inc.* Symmetry Medical, Inc.* Synergetics USA, Inc.*, 1 Triple-S Management Corp. - Class B* Universal American Corp. Universal Corp.1 Universal Technical Institute, Inc. VCA Antech, Inc.* Viad Corp. Village Super Market, Inc. - Class A Weis Markets, Inc. DIVERSIFIED – 0.3% Harbinger Group, Inc.* ENERGY – 7.8% Adams Resources & Energy, Inc. Alon USA Energy, Inc.1 Alpha Natural Resources, Inc.* Apco Oil and Gas International, Inc.*, 1 Arch Coal, Inc.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Basic Energy Services, Inc.*, 1 $ Bill Barrett Corp.*, 1 BioFuel Energy Corp.*, 1 C&J Energy Services, Inc.*, 1 Cal Dive International, Inc.*, 1 Callon Petroleum Co.*, 1 Carrizo Oil & Gas, Inc.* Clayton Williams Energy, Inc.* Cloud Peak Energy, Inc.* Comstock Resources, Inc. Contango Oil & Gas Co.*, 1 Dawson Geophysical Co.* Delek U.S. Holdings, Inc.1 Double Eagle Petroleum Co.* Energy XXI Bermuda Ltd. EPL Oil & Gas, Inc.*, 1 Exterran Holdings, Inc.*, 1 Forbes Energy Services Ltd.*, 1 FutureFuel Corp. Global Geophysical Services, Inc.* Green Plains Renewable Energy, Inc.1 Gulf Island Fabrication, Inc. Hallador Energy Co. Harvest Natural Resources, Inc.*, 1 Hercules Offshore, Inc.* ION Geophysical Corp.*, 1 James River Coal Co.*, 1 Key Energy Services, Inc.* Matrix Service Co.* Midstates Petroleum Co., Inc.*, 1 Mitcham Industries, Inc.*, 1 Natural Gas Services Group, Inc.* Newpark Resources, Inc.*, 1 Northern Oil and Gas, Inc.* Parker Drilling Co.* Penn Virginia Corp.*, 1 Pioneer Energy Services Corp.* Renewable Energy Group, Inc.*, 1 Resolute Energy Corp.*, 1 REX American Resources Corp.* Rex Energy Corp.* Saratoga Resources, Inc.*, 1 SEACOR Holdings, Inc.*, 1 Stone Energy Corp.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Swift Energy Co.*, 1 $ TETRA Technologies, Inc.*, 1 TGC Industries, Inc. U.S. Energy Corp. Wyoming* Vantage Drilling Co.*, 1 W&T Offshore, Inc. Walter Energy, Inc.1 Warren Resources, Inc.* Willbros Group, Inc.*, 1 FINANCIAL – 27.6% 1st Century Bancshares, Inc.* 1st Constitution Bancorp* 1st Source Corp. Access National Corp. ACNB Corp.1 American Equity Investment Life Holding Co.1 American Independence Corp.*, 1 American National Bankshares, Inc. American National Insurance Co.1 American Realty Investors, Inc.* American River Bankshares* Ameris Bancorp* AMERISAFE, Inc. AmeriServ Financial, Inc. Ames National Corp. Amtrust Financial Services, Inc.1 Argo Group International Holdings Ltd. Arrow Financial Corp. Asta Funding, Inc. Astoria Financial Corp. Baldwin & Lyons, Inc. - Class B1 Banc of California, Inc.1 Bancfirst Corp. Bancorp of New Jersey, Inc. Bancorp, Inc.* BancorpSouth, Inc. Bank of Commerce Holdings Bank of Kentucky Financial Corp. Bank of Marin Bancorp Banner Corp.1 Bar Harbor Bankshares BBCN Bancorp, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) BCB Bancorp, Inc. $ Berkshire Hills Bancorp, Inc. BNC Bancorp Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings* Brookline Bancorp, Inc.1 Bryn Mawr Bank Corp. C&F Financial Corp.1 Calamos Asset Management, Inc. - Class A1 California First National Bancorp Camco Financial Corp.*, 1 Camden National Corp. Cape Bancorp, Inc.1 Capital Bank Financial Corp. - Class A* Capital City Bank Group, Inc.*, 1 Cardinal Financial Corp.1 Cascade Bancorp* Cathay General Bancorp Center Bancorp, Inc.1 Centerstate Banks, Inc. Central Pacific Financial Corp. Central Valley Community Bancorp1 Century Bancorp, Inc. - Class A Chemical Financial Corp. Chemung Financial Corp. Cheviot Financial Corp.1 Citizens & Northern Corp. Citizens, Inc.* City Holding Co.1 CNB Financial Corp. CoBiz Financial, Inc. Codorus Valley Bancorp, Inc. Colony Bankcorp, Inc.* Columbia Banking System, Inc.1 Commercial National Financial Corp. Community Bank Shares of Indiana, Inc. Community Bank System, Inc.1 Community Bankers Trust Corp.* Community Financial Corp. Community Trust Bancorp, Inc.1 Consumer Portfolio Services, Inc.*, 1 Cowen Group, Inc. - Class A* Crawford & Co. - Class A Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Customers Bancorp, Inc.* $ CVB Financial Corp.1 DFC Global Corp.*, 1 Dime Community Bancshares, Inc. Donegal Group, Inc. - Class A Doral Financial Corp.* Eagle Bancorp, Inc.* Eastern Virginia Bankshares, Inc.* EMC Insurance Group, Inc. Employers Holdings, Inc.1 Encore Capital Group, Inc.*, 1 Endurance Specialty Holdings Ltd.1 Enstar Group Ltd.* Enterprise Bancorp, Inc. Enterprise Financial Services Corp. ESB Financial Corp. ESSA Bancorp, Inc. Evans Bancorp, Inc. EverBank Financial Corp.1 Farmers Capital Bank Corp.* Farmers National Banc Corp.1 FBL Financial Group, Inc. - Class A FBR & Co.* Federal Agricultural Mortgage Corp. - Class C Federated National Holding Co. Fidelity Southern Corp.1 Financial Institutions, Inc. First Acceptance Corp.* First Bancorp, Inc. First BanCorp/Puerto Rico* First Bancorp/Troy NC1 First Bancshares, Inc.1 First Busey Corp. First Business Financial Services, Inc. First Citizens Banc Corp. First Citizens BancShares, Inc. - Class A First Clover Leaf Financial Corp. First Commonwealth Financial Corp.1 First Community Bancshares, Inc. First Community Corp. First Defiance Financial Corp. First Financial Bancorp First Financial Corp. First Financial Holdings, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) First Financial Northwest, Inc. $ First Internet Bancorp First Interstate Bancsystem, Inc. First Marblehead Corp.* First Merchants Corp.1 First Midwest Bancorp, Inc. First of Long Island Corp. First South Bancorp, Inc./Washington NC* First United Corp.* Firstbank Corp./Alma MI Flagstar Bancorp, Inc.* Flushing Financial Corp. FNB Corp.1 Forestar Group, Inc.*, 1 Fortegra Financial Corp.* Franklin Financial Corp.* FS Bancorp, Inc. Fulton Financial Corp. Gain Capital Holdings, Inc.1 German American Bancorp, Inc. GFI Group, Inc. Gleacher & Co., Inc.* Great Southern Bancorp, Inc. Greenlight Capital Re Ltd. - Class A* Guaranty Bancorp Hallmark Financial Services, Inc.* Hanmi Financial Corp. Hanover Insurance Group, Inc. Heartland Financial USA, Inc. Heritage Commerce Corp. Heritage Financial Corp. Heritage Financial Group, Inc. Heritage Oaks Bancorp*, 1 HF Financial Corp. Hilltop Holdings, Inc.* Hingham Institution for Savings Home Bancorp, Inc.*, 1 HomeStreet, Inc. HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp1 Hudson Valley Holding Corp. Iberiabank Corp.1 IF Bancorp, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Imperial Holdings, Inc.*, 1 $ Independence Holding Co. Independent Bank Corp.* Independent Bank Corp./Rockland MA1 Infinity Property & Casualty Corp. Interactive Brokers Group, Inc. - Class A International Bancshares Corp. Intervest Bancshares Corp.*, 1 INTL. FCStone, Inc.* Investment Technology Group, Inc.*, 1 Investors Bancorp, Inc.1 Investors Title Co. Janus Capital Group, Inc.1 JMP Group, Inc.1 Kansas City Life Insurance Co.1 Kemper Corp. Lakeland Bancorp, Inc.1 Lakeland Financial Corp. Laporte Bancorp, Inc.1 LCNB Corp.1 LNB Bancorp, Inc. Macatawa Bank Corp.* Maiden Holdings Ltd.1 MainSource Financial Group, Inc. Manning & Napier, Inc. Marlin Business Services Corp. MB Financial, Inc. MBIA, Inc.* MBT Financial Corp.* Meadowbrook Insurance Group, Inc. Mercantile Bank Corp. Merchants Bancshares, Inc. Meta Financial Group, Inc. Metro Bancorp, Inc.* MetroCorp Bancshares, Inc. MGIC Investment Corp.*, 1 MicroFinancial, Inc. Middleburg Financial Corp. MidSouth Bancorp, Inc. MidWestOne Financial Group, Inc. Monarch Financial Holdings, Inc. Montpelier Re Holdings Ltd.1 MutualFirst Financial, Inc. NASB Financial, Inc.1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) National Bankshares, Inc.1 $ National Interstate Corp. National Penn Bancshares, Inc. National Western Life Insurance Co. - Class A Naugatuck Valley Financial Corp.* Navigators Group, Inc.* NBT Bancorp, Inc. Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc.1 NewBridge Bancorp* North Valley Bancorp* Northeast Bancorp Northrim BanCorp, Inc. Northwest Bancshares, Inc. Norwood Financial Corp. 66 Oak Valley Bancorp* Ocean Shore Holding Co. OceanFirst Financial Corp. Old Line Bancshares, Inc.1 Old National Bancorp1 Old Point Financial Corp.1 OneBeacon Insurance Group Ltd. - Class A Oneida Financial Corp. Oppenheimer Holdings, Inc. - Class A Oritani Financial Corp. Orrstown Financial Services, Inc.*, 1 Pacific Continental Corp.1 Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.* PacWest Bancorp1 Palmetto Bancshares, Inc.* Park National Corp.1 Park Sterling Corp. Parke Bancorp, Inc.* Peapack Gladstone Financial Corp.1 Penns Woods Bancorp, Inc. Peoples Bancorp of North Carolina, Inc. Peoples Bancorp, Inc. Phoenix Cos., Inc.* PICO Holdings, Inc.* Pinnacle Financial Partners, Inc. Piper Jaffray Cos.* Platinum Underwriters Holdings Ltd. Preferred Bank/Los Angeles CA* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Premier Financial Bancorp, Inc.1 $ Primerica, Inc. PrivateBancorp, Inc. Provident Financial Holdings, Inc.1 Provident Financial Services, Inc. Pulaski Financial Corp.1 QCR Holdings, Inc. Regional Management Corp.* Renasant Corp. Republic Bancorp, Inc. - Class A Republic First Bancorp, Inc.* Riverview Bancorp, Inc.* Rockville Financial, Inc. S&T Bancorp, Inc.1 Safety Insurance Group, Inc.1 Sandy Spring Bancorp, Inc. Seacoast Banking Corp. of Florida* Security National Financial Corp. - Class A*, 1 Selective Insurance Group, Inc. Severn Bancorp, Inc.* Shore Bancshares, Inc.* Sierra Bancorp Simmons First National Corp. - Class A Simplicity Bancorp, Inc. Southern First Bancshares, Inc.* Southern National Bancorp of Virginia, Inc.1 Southside Bancshares, Inc.1 Southwest Bancorp, Inc./Stillwater OK* StanCorp Financial Group, Inc. State Auto Financial Corp. State Bank Financial Corp. StellarOne Corp. Sterling Bancorp Sterling Financial Corp. Stewart Information Services Corp.1 Stifel Financial Corp.*, 1 Stratus Properties, Inc.*, 1 Suffolk Bancorp* Summit Financial Group, Inc.* Susquehanna Bancshares, Inc. SWS Group, Inc.* SY Bancorp, Inc. Symetra Financial Corp. Synovus Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Taylor Capital Group, Inc.*, 1 $ TCF Financial Corp. Teche Holding Co. Territorial Bancorp, Inc. Texas Capital Bancshares, Inc.* Timberland Bancorp, Inc. Tompkins Financial Corp.1 Tower Financial Corp. TowneBank/Portsmouth VA1 Transcontinental Realty Investors, Inc.* Trico Bancshares TrustCo Bank Corp. NY1 Trustmark Corp.1 Two River Bancorp Umpqua Holdings Corp.1 Union First Market Bankshares Corp.1 United Bankshares, Inc.1 United Community Banks, Inc.*, 1 United Community Financial Corp.* United Financial Bancorp, Inc.1 United Fire Group, Inc.1 United Insurance Holdings Corp.1 United Security Bancshares/Fresno CA* United Security Bancshares/Thomasville AL* Unity Bancorp, Inc. Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania Valley National Bancorp1 ViewPoint Financial Group, Inc.1 Virginia Commerce Bancorp, Inc.* Walker & Dunlop, Inc.* Walter Investment Management Corp.*, 1 Washington Banking Co. Washington Federal, Inc. Washington Trust Bancorp, Inc.1 WashingtonFirst Bankshare, Inc. Waterstone Financial, Inc.* Webster Financial Corp.1 WesBanco, Inc. West Bancorporation, Inc. Western Alliance Bancorp*, 1 Westfield Financial, Inc. Wilshire Bancorp, Inc. Wintrust Financial Corp. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) WSFS Financial Corp. $ Xenith Bankshares, Inc.*, 1 Yadkin Financial Corp.* INDUSTRIAL – 16.6% AAR Corp. Advanced Energy Industries, Inc.*, 1 Aegion Corp.*, 1 Air Transport Services Group, Inc.* Alamo Group, Inc. Albany International Corp. - Class A Allied Motion Technologies, Inc.1 AM Castle & Co.*, 1 Ameresco, Inc. - Class A*, 1 Ampco-Pittsburgh Corp. API Technologies Corp.*, 1 Arkansas Best Corp. Astec Industries, Inc.1 Atlas Air Worldwide Holdings, Inc.*, 1 AVX Corp. Ballantyne Strong, Inc.* Barnes Group, Inc. Bel Fuse, Inc. - Class B Benchmark Electronics, Inc.* Boise Cascade Co.*, 1 Brady Corp. - Class A Briggs & Stratton Corp. Bristow Group, Inc.1 Broadwind Energy, Inc.* CAI International, Inc.* Celadon Group, Inc.1 Checkpoint Systems, Inc.* Coherent, Inc.* Columbus McKinnon Corp.* Comfort Systems USA, Inc. Core Molding Technologies, Inc.* Covenant Transportation Group, Inc. - Class A* CPI Aerostructures, Inc.* CTS Corp. Cubic Corp. Curtiss-Wright Corp.1 CyberOptics Corp.* DHT Holdings, Inc. Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Ducommun, Inc.* $ Dycom Industries, Inc.* Dynamic Materials Corp. Eagle Bulk Shipping, Inc.*, 1 Eastern Co. Ecology and Environment, Inc. - Class A Electro Scientific Industries, Inc. EMCOR Group, Inc. Encore Wire Corp. EnerSys, Inc. Engility Holdings, Inc.* EnPro Industries, Inc.*, 1 Era Group, Inc.* Erickson Air-Crane, Inc.*, 1 ESCO Technologies, Inc.1 Esterline Technologies Corp.* Fabrinet*, 1 Flow International Corp.* FreightCar America, Inc.1 Frequency Electronics, Inc.* Fuel Tech, Inc.* GATX Corp.1 Genco Shipping & Trading Ltd.*, 1 Gencor Industries, Inc.* General Cable Corp.1 General Finance Corp.* Gibraltar Industries, Inc.*, 1 Global Power Equipment Group, Inc. Goldfield Corp.*, 1 GrafTech International Ltd.*, 1 Granite Construction, Inc.1 Greenbrier Cos., Inc.*, 1 Greif, Inc. - Class A Griffon Corp. GSE Holding, Inc.*, 1 Gulfmark Offshore, Inc. - Class A Hardinge, Inc. Haynes International, Inc.1 Heritage-Crystal Clean, Inc.*, 1 Hudson Technologies, Inc.*, 1 Hurco Cos., Inc.1 Identive Group, Inc.* IEC Electronics Corp.* II-VI, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Insteel Industries, Inc. $ Integrated Electrical Services, Inc.* International Shipholding Corp.1 Intevac, Inc.* Iteris, Inc.*, 1 Itron, Inc.*, 1 Kadant, Inc. Kemet Corp.* Key Technology, Inc.*, 1 Knightsbridge Tankers Ltd.1 Kratos Defense & Security Solutions, Inc.* Lawson Products, Inc.* Layne Christensen Co.*, 1 LB Foster Co. - Class A LMI Aerospace, Inc.* LoJack Corp.*, 1 Louisiana-Pacific Corp.* LS Starrett Co. - Class A LSI Industries, Inc.1 Lydall, Inc.* Marten Transport Ltd. Metalico, Inc.*, 1 Mfri, Inc.* Moog, Inc. - Class A* Multi-Fineline Electronix, Inc.* MYR Group, Inc.* NACCO Industries, Inc. - Class A National Presto Industries, Inc.1 NN, Inc. Northwest Pipe Co.* Nuverra Environmental Solutions, Inc.*, 1 Olympic Steel, Inc.1 Orbital Sciences Corp.*, 1 Orion Energy Systems, Inc.* Orion Marine Group, Inc.* Pacer International, Inc.* PAM Transportation Services, Inc.* Perma-Fix Environmental Services*, 1 PHI, Inc. *,3 PHI, Inc. * Pike Corp.* Plexus Corp.*, 1 PMFG, Inc.*, 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Providence and Worcester Railroad Co. $ Quanex Building Products Corp. Rand Logistics, Inc.* Roadrunner Transportation Systems, Inc.* Rofin-Sinar Technologies, Inc.* Rogers Corp.* RTI International Metals, Inc.*, 1 Sanmina Corp.*, 1 Ship Finance International Ltd.1 SIFCO Industries, Inc.1 SL Industries, Inc. Sterling Construction Co., Inc.* Stoneridge, Inc.* STR Holdings, Inc.* Synalloy Corp. Sypris Solutions, Inc.1 Tech Data Corp.* Tecumseh Products Co. - Class A* Tecumseh Products Co. - Class B* Teekay Tankers Ltd. - Class A Tetra Tech, Inc.* Transcat, Inc.* TRC Cos., Inc.*, 1 TTM Technologies, Inc.*, 1 Tutor Perini Corp.*, 1 Twin Disc, Inc. UFP Technologies, Inc.* Ultralife Corp.* Universal Forest Products, Inc.1 USA Truck, Inc.*, 1 UTi Worldwide, Inc.1 Viasystems Group, Inc.* Vicor Corp.*, 1 Vishay Intertechnology, Inc.*, 1 Vishay Precision Group, Inc.* VSE Corp. Watts Water Technologies, Inc. - Class A Willis Lease Finance Corp.*, 1 XPO Logistics, Inc.*, 1 Zagg, Inc.*, 1 Zygo Corp.* Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY – 7.2% Agilysys, Inc.* $ Alpha & Omega Semiconductor Ltd.*, 1 Amkor Technology, Inc.*, 1 Amtech Systems, Inc.* ANADIGICS, Inc.* Astro-Med, Inc.1 ATMI, Inc.* Audience, Inc.* Avid Technology, Inc.* Axcelis Technologies, Inc.*, 1 AXT, Inc.* Brooks Automation, Inc. CACI International, Inc. - Class A*, 1 Cascade Microtech, Inc.* CIBER, Inc.*, 1 Cohu, Inc. Datalink Corp.* Digi International, Inc.* Digital River, Inc.* Diodes, Inc.* DSP Group, Inc.*, 1 Dynamics Research Corp.* Echelon Corp.* Electronics For Imaging, Inc.* Emcore Corp.* Emulex Corp.* Entegris, Inc.*, 1 Entropic Communications, Inc.* Epiq Systems, Inc.1 Fairchild Semiconductor International, Inc.* FormFactor, Inc.* Geeknet, Inc.* GSI Technology, Inc.* Hutchinson Technology, Inc.*, 1 Imation Corp.* InnerWorkings, Inc.*, 1 Innodata, Inc.* Insight Enterprises, Inc.* Integrated Silicon Solution, Inc.*, 1 International Rectifier Corp.* IXYS Corp. Key Tronic Corp.* KEYW Holding Corp.*, 1 Lexmark International, Inc. - Class A1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Majesco Entertainment Co.*, 1 $ ManTech International Corp. - Class A Mercury Systems, Inc.*, 1 NCI, Inc. - Class A* OmniVision Technologies, Inc.* PAR Technology Corp.* Pericom Semiconductor Corp.* Photronics, Inc.* QLogic Corp.* Qumu Corp.* Radisys Corp.*, 1 Richardson Electronics Ltd./United States Rosetta Stone, Inc.* Rudolph Technologies, Inc.*, 1 Schawk, Inc. Sigma Designs, Inc.*, 1 Smith Micro Software, Inc.*, 1 Spansion, Inc. - Class A* SunEdison, Inc.*, 1 Super Micro Computer, Inc.* Sykes Enterprises, Inc.* SYNNEX Corp.* TriQuint Semiconductor, Inc.*, 1 Ultra Clean Holdings, Inc.* VeriFone Systems, Inc.* Wayside Technology Group, Inc.1 TOTAL COMMON STOCKS (Cost $101,725,558) MONEY MARKET INVESTMENTS – 28.0% BlackRock Liquidity Funds TempFund Portfolio, 0.03%4,5 Federated Treasury Obligations Fund, 0.01%4 Fidelity Institutional Money Market Portfolio - Class I, 0.02%4,5 TOTAL MONEY MARKET INVESTMENTS (Cost $36,014,301) TOTAL INVESTMENTS – 127.2% (Cost $137,739,859) Liabilities less other assets – (27.2)% TOTAL NET ASSETS – 100.0% $ Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) * Non-income producing security. 1 All or a portion of shares are on loan.Total loaned securities had a fair value of $32,816,303 at December 31, 2013. 2 This security is an illiquid security and valued at its fair value as determined in good faith by the Adviser, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 3 Shares are non-voting. 4 Variable rate security; the rate shown represents the rate at December 31, 2013. 5 Investments purchased with cash proceeds from securities lending.Total collateral had a fair value of $33,999,558 at December 31, 2013. See accompanying Notes to Schedule of Investments. Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS As of December 31, 2013 (Unaudited) 1. Organization Vericimetry Funds, a Delaware Statutory Trust (the “Trust”), is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Trust consists of the Vericimetry U.S. Small Cap Value Fund (the “Fund”). The Fund’s primary investment objective is to provide long-term capital appreciation. The Fund commenced operations on December 27, 2011. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Trust in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses. Actual results may differ from those estimates and disclosure of contingent assets and liabilities. (a) Investment Valuation – Investments in securities traded on a national securities exchange are valued at the last reported sales price on the day of valuation. Securities traded on the Nasdaq National Market are valued at the Nasdaq Official Closing Price (“NOCP”). If there is no last reported sale or NOCP, the value of such securities will be at the mean between the most recent quoted bid and ask prices. Short-term investments are valued at amortized cost, which approximates fair value. If amortized cost does not approximate fair value, short term securities are reported at fair value. Securities for which market quotations are not readily available are valued at their estimated fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Trust’s Board of Trustees. Under GAAP, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.).Quoted prices for identical or similar assets in markets that are not active. Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement at Level 3 measurement. Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. In addition, the Fund has adopted Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s investments in each category as of December 31, 2013: Vericimetry Funds NOTES TO SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 (Unaudited) Level 1 Level 2* Level 3* Total Investments in Securities Common Stocks Basic Materials $ $
